Citation Nr: 0621246	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  02-05 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for coronary artery 
disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio in which the RO denied the benefit sought 
on appeal.  The appellant, who had active service from 
December 1970 to March 1972, appealed that decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.    
 
The Board remanded the case for further development in 
September 2004.  Subsequent to the completion of this 
development, the case was returned to the Board for further 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Coronary artery disease was not manifested during service 
or within one year of separation from service, and has not 
been established to be causally or etiologically related to 
service. 


CONCLUSION OF LAW

Coronary artery disease was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
service connection for coronary artery disease, VA has met 
all statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005).

Prior to the initial adjudication of the appellant's claim, a 
letter dated in October 2001 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  The October 2001 letter informed the appellant that 
additional information or evidence was needed to support his 
service connection claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(Pelegrini II).  In addition, the appellant was 
provided a second VCAA letter after the Board's September 
2004 remand, which also informed him of what was necessary to 
substantiate his claim. See September 2004 Board decision; 
October 2004 letter from the Appeals Management Center.  

The appellant's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The appellant was also 
afforded a VA examination in November 2004. 38 C.F.R. 
§ 3.159(c)(4).  

The appellant's representative has argued that the November 
2004 VA examination report is flawed because the examiner 
opined "that the [appellant's] currently diagnosed heart 
condition pre-existed military service but did not offer an 
opinion of whether the appellant's military service 
aggravated the condition." See May 2006 post-remand brief, 
p. 1.  Contrary to the representative's assertion, the Board 
does not find that the examiner diagnosed the appellant with 
a pre-existing condition.  In fact, the November 2004 
examiner specifically stated that the appellant's coronary 
artery disease did not pre-exist service. November 2004 
examination report, p. 3.  In regards to the appellant's 
current diagnosis of ischemic cardiomyopathy, the examiner 
stated that it was less likely than not that the appellant's 
previously reported history of rheumatic heart disease (which 
the examiner found to be somewhat questionable) contributed 
to the appellant's current cardiac problems. Id.  The 
examiner never opined that the appellant's diagnoses of 
ischemic cardiomyopathy or coronary artery disease pre-
existed service. Id.  In addition, the examiner did not 
diagnose the appellant with rheumatic heart disease. Id.  As 
such, the Board is uncertain as to what pre-existing 
condition the appellant's representative is referring to; and 
finds that it is not necessary to remand the appellant's 
claim to obtain an opinion regarding aggravation of this 
unspecified disorder.    

In addition, the appellant's representative argues error in 
that additional VA and private medical records were received 
by the RO after issuance of the November 2004 examination 
report. See May 2006 post-remand brief, p. 2.  However, a 
review of these post-examination records reveals essentially 
the same medical information already contained in the claims 
file (i.e, records discussing the appellant's congestive 
heart failure, complete heart block and catheterization). See 
January 2001 records from Grant Riverside Hospital.  As this 
medical information is essentially the same information that 
was reviewed by the VA examiner in formulating his opinions, 
the Board finds no error in the examination report and has 
proceeded with its analysis of the appellant's claim.  
 
Since the Board has concluded that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).    




B.  Law and Analysis 

The medical evidence of record reveals that the appellant 
currently has diagnoses of coronary artery disease and 
ischemic cardiomyopathy. See VA medical records dates in 
January 2001 to October 2001; November 2004 VA examination 
report.  The appellant contends that his coronary artery 
disease pre-existed service and was aggravated by his period 
of active service. See May 2003 hearing transcript, p. 3; 
July 2001 claim.  While viewing the evidence in the light 
most favorable to the appellant in this case, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim; and as such, the appeal must be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).  Service connection may also be granted for 
certain chronic diseases, such as coronary artery disease, 
when such disease is manifested to a compensable degree 
within one year of separation from service. 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service. 38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of an in-service 
incurrence or aggravation of an injury or disease and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition. 

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will also not 
be considered service connected unless the disease or injury 
is otherwise aggravated by service. 38 C.F.R. § 3.306(b)(1).

Furthermore, every veteran shall be taken to have been in 
sound condition when examined, accepted and enrolled into 
service, except as to defects, infirmities or disorders noted 
at the time of the examination, acceptance and enrollment, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service. 38 U.S.C.A. 1111.  

	1.  Presumption of soundness 

Since the appellant claims entitlement to service connection 
based upon the theory of aggravation, the Board must first 
address the question of whether the appellant was presumed 
sound in regards to his heart upon entrance into service and 
whether he entered service with a pre-existing condition.  

The appellant testified during a Board hearing that he had 
rheumatic heart disease when he was three years old. See May 
2003 hearing transcript, pgs. 3-4.  He also testified that he 
had a heart murmur. See March 1968 letter from W.S., M.D.  A 
review of the appellant's service medical records reveals 
that the appellant was noted to have a heart murmur at the 
time of his entrance into service.  Other than the specific 
heart murmur, the appellant's heart was found to be normal. 
See March 1969 report of medical examination.  Rheumatic 
heart disease was not reported upon entrance; and the 
appellant was specifically found not to have had any evidence 
of active heart disease upon entrance into service. Id.; 
March 1968 letter from Dr. S.  

In this regard, the Board observes that the appellant's 
service medical records contain two letters addressed to the 
United States Air Force Local Board that discuss the 
appellant's heart murmur.  The first, drafted by W.S., M.D., 
indicated that the appellant reported he had been told since 
childhood that he had "a murmur of the heart." See March 
1968 letter from Dr. S.  A physical examination revealed that 
the appellant had an early one over six systolic murmur at 
the base of the heart; and that an electrocardiogram of the 
appellant's heart was normal. Id.  The examiner noted that 
there was no history indicative of rheumatic fever or other 
serious illness; the systemic inquiry was negative; and there 
was nothing to indicate that the appellant had impaired 
physical function.  The examiner opined that the appellant 
had a functionally insignificant heart murmur and that there 
was no evidence of active heart disease. Id.  The appellant's 
service medical records also contain a letter sent by L.L., 
M.D. to the Local Draft Board. See September 1969 letter from 
Dr. L.  In this letter, Dr. L. diagnosed the appellant with a 
grade I mitral systolic murmur of idiopathic origin. Id.  He 
recommended that the appellant be given a deferral from the 
armed forces, based upon his belief that the appellant would 
be unable to keep up with his comrades in military training 
due to his heart murmur and shortness of breath. Id.  
However, at the time of the appellant's induction 
examination, the appellant denied having a medical history of 
shortness of breath, pain or pressure in his chest, 
palpitation or pounding heart, or high or low blood pressure. 
See March 1969 report of medical history.  

The appellant's service induction examination reveals that 
the appellant's heart was abnormal only in regards to the 
functional systolic murmur; and that the murmur was not 
considered to be disqualifying. See the clinical evaluation 
portion of the appellant's March 1969 report of medical 
examination.  The examination report referred to a cardiology 
consultation which noted that the appellant's heart murmur 
had been present since the age of two; and that the appellant 
had no specific history of rheumatic fever. Id., September 
1969 cardiac consultation sheet.  Physical examination at 
that time revealed that the appellant's heart was not 
enlarged clinically and that its activity was normal. Id.  No 
murmurs were heard before exercise.  However, a short grade 
systolic murmur was heard along the lower left sternal margin 
after exercise. Id.  The examiner found that the murmur 
disappeared with inspiration and was found only in the 
recumbent position.  An electrocardiogram taken at that time 
was normal. Id.  The appellant was diagnosed with a normal 
heart with a functional pulmonary systolic murmur. Id.  

Based upon the evidence set forth above, the Board finds that 
the appellant is presumed to have been in sound condition in 
regards to his heart except for a functional pulmonary 
systolic murmur, the only heart defect noted upon entrance 
into service. September 1969 cardiac consultation sheet.  
Specifically, the appellant's service medical records do not 
reflect that he entered service with pre-existing heart 
disease or pre-existing coronary artery disease. See March 
1968 letter from Dr. S.; March 1969 report of medical 
examination; see also November 2004 examination report (in 
which the examiner opined that it was less likely than not 
that the appellant had pre-existing coronary artery disease 
at the time of his active military service).  Although the 
appellant reported a history of rheumatic heart disease, his 
medical providers noted no actual medical evidence indicative 
of rheumatic fever or other serious illness. See March 1968 
letter from Dr. S.; September 1969 cardiac consultation 
sheet; January 1971 medical history (Form 41); see also 
November 2004 examination report (examiner indicated that the 
appellant's previously reported history of rheumatic heart 
disease was somewhat questionable).  As such, the appellant's 
reported history of rheumatic heart disease does not 
constitute evidence of a pre-existing condition for VA 
purposes. See Crowe v. Brown, 7 Vet. App. 238, 246 (1995) 
(Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
pre-existing condition).  Therefore, the Board reviews the 
appellant's claim to determine if he is entitled to service 
connection on either a direct or presumptive basis. 

	2.  Service connection for coronary artery disease

While testifying during his Board hearing, the appellant 
reported that he would "lose his breath," develop dry 
mouth, get lightheaded and had difficulty breathing during 
his period of active service. May 2003 hearing transcript, 7.  
He testified that as a result of his "heart problems" in 
service, it was necessary to curtail his activities and he 
went to sick bay approximately three times for heart-related 
problems during basic training. May 2003 hearing transcript, 
pgs. 4, 11-12.  During those times in sick bay, the appellant 
reported having his blood pressure taken and an EKG 
performed. Id., pgs. 5, 12.  In regards to his 
symptomatology, the appellant testified that he experienced 
the above-referenced symptoms prior to service.  He reported 
that he continued to experience the same symptomatology post-
service, except that the symptoms now are more severe. Id., 
pgs. 9, 10.  

The appellant's service medical records do not support his 
contentions in that they do not reflect complaints, treatment 
or diagnoses related to coronary artery disease in service.  
The records do not show that the appellant's activities were 
curtailed in service; or that the appellant repeatedly sought 
medical care for heart problems.  In fact, the records reveal 
only one instance in which the appellant reported complaints 
of severe chest pains. See February 1970 service medical 
records.  During that medical visit, the appellant stated 
that he had been experiencing chest pains since childhood. 
Id.  However, a cardiac examination performed at that time 
was negative. Id.  In addition, the record reveals that a 
cardiologist reported at that time that the appellant had a 
normal heart. Id.  

The appellant's remaining service medical records are silent 
as to any complaints or treatment for chest problems or pain.  
In fact, the appellant was given a PA chest x-ray in November 
1971, the results of which were negative. See November 1971 
radiographic report.  In addition, the appellant's November 
1971 separation examination reported that the appellant's 
heart was normal; and no reference to a heart murmur, 
rheumatic heart disease or any other active heart disease was 
made. See November 1971 report of medical examination.  
Lastly, several months after undergoing his separation 
examination, the appellant submitted a statement in which he 
reported that there had been no change in his medical 
condition since his last separation examination. See March 
1972 statement of medical condition.  Notably, no reference 
to coronary artery disease, or any other heart disease, was 
noted at that time.     


The appellant's post-service medical records also do not 
assist in supporting his claim.  In this regard, the 
appellant testified that he did not receive treatment from 
any doctors for his heart disorder from the time he was 
discharged from service in 1972 until 1977 or 1978. See May 
2003 hearing transcript, pgs. 9, 12.  The appellant reported 
that he was placed on high blood pressure medication in 1977 
or 1978 by a private physician who had performed an 
employment physical. Id., p. 12.  He also reported that he 
received post-service treatment for his heart disorder in 
approximately 1983. See July 2001 claim.  

Contrary to the appellant's statements, the first post-
service treatment records contained in the claims file are 
dated in October 1992; and these medical records are related 
to treatment for the appellant's right knee problems, not 
difficulties with his heart. See October 1992 medical records 
from M.M., M.D.; see also medical records from Northeastern 
Ohio Orthopedic Associates dated in January 1998 and February 
1998.  The first medical records reflecting a diagnosis of 
coronary artery disease are dated in January 2001, almost 
thirty years after the appellant separated from service. See 
January 2001 VA medical records.  In addition, the Board 
observes that none of the post-service medical records 
contained in the claims file reflect a medical opinion in 
which a medical provider associates the appellant's coronary 
artery disease to an injury or disease in service.  

Notably, the only medical opinion contained in the claims 
file addressing the nature and etiology of the appellant's 
coronary artery disease found that no relationship between 
the appellant's disorder and service existed. November 2004 
examination report.  The November 2004 examination report 
noted that the appellant did not have active cardiac problems 
between 1972 and 2001, although he was turned down from 
several jobs due to his reported history of rheumatic heart 
disease and dyspnea on exertion. Id., p. 1.  The examiner 
reported that the appellant had his first myocardial 
infarction in early 2001 and a subsequent coronary artery 
bypass graft. Id.; see also VA medical records dated from 
January 2001 to February 2001.  He also noted that the 
appellant developed a complete heart block that required a 
pacemaker insertion. November 2004 examination report; 
January 2001 medical records from the Ohio State University 
Medical Center; VA medical records dated from January 2001 to 
October 2001.  After performing a physical examination and 
reviewing the appellant's claims file, the examiner diagnosed 
the appellant with well compensated ischemic cardiomyopathy. 
November 2004 examination report, p. 3.  He opined that it 
was less likely than not that the appellant's previously 
reported history of rheumatic heart disease contributed to 
his current cardiac problems. Id.  In addition, the examiner 
indicated that the appellant's coronary artery disease was 
due to multiple risk factors not related to service, that 
included smoking, family history and hypertension. Id. 
("smoked 3 ppd until 2000"); see also August 2000 VA 
medical records ("smokes 1-2 PPD"); September 2001 VA 
medical records ("+ smoker 2-3 ppd stopped 11/00"); January 
2001 medical records from Grant Riverside Methodist Hospital 
("Hx of smoking: Current");   

In essence, the opinion of the November 2004 examiner 
indicates that there is no relationship between the 
appellant's coronary artery disease and service.  This  
opinion is not only persuasive and credible, but is also 
uncontroverted.  Absent a medical nexus opinion linking the 
appellant's coronary artery disease to service, service 
connection on a direct basis must be denied.  Since the first 
post-service medical evidence of record that reflects a 
diagnosis of coronary artery disease is dated in January 
2001, service connection on a presumptive basis is also not 
available. 38 C.F.R. §§ 3.307, 3.309.  Lastly, as discussed 
above, the appellant's service records do not indicate that 
the appellant entered service with pre-existing coronary 
artery disease; and the post-service medical evidence of 
record indicates that it is less likely than not that the 
appellant had coronary artery disease at the time of his 
active military service. See November 2004 examination 
report, p. 3.  Based upon this evidence, the Board finds that 
service connection based upon a theory of aggravation is also 
not warranted.   

In making this decision, the Board acknowledges the 
appellant's statements in which he argues that his documented 
instance of acute chest pain in service was indicative of an 
aggravation of a pre-service disorder; and that the 
symptomatology he experienced in service (drymouth, feeling 
lightheaded, loss of breath, and high blood pressure) is 
connected to his present diagnosis of coronary artery 
disease. See July 2001 claim; May 2003 hearing transcript, 
pgs. 7-8.  However, while it is obvious that the appellant 
sincerely believes that the symptomatology noted above is 
related to his current heart disorder, his opinion as to the 
relationship between his service and post-service 
symptomatology is assigned little probative value.  The Board 
assigns such value to the appellant's opinion in light of the 
lack of evidence indicating that the appellant has the 
requisite training to offer an opinion that requires medical 
expertise, such as the etiology of his coronary artery 
disease.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of the 
evidence is against the appellant's claim for service 
connection for coronary artery disease, for the reasons 
discussed above.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not applicable. See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for coronary artery disease is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


